Citation Nr: 0315097	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  98-19 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1978 to January 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has notified 
her of the information and evidence necessary to substantiate 
her claim.  

2.  The veteran has a dysthymic disorder, which was first 
manifested during her active service.  


CONCLUSION OF LAW

A dysthymic disorder was incurred in active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107 (West 2002)).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, no additional evidence is 
needed to support the claim, so VCAA does not require further 
development or delay.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 C.F.R. § 3.159(a) (2002).  

Current Diagnosis  In January 2001, an examination was 
conducted for VA, by private psychiatrist, Oscar Medina, M.D.  
The doctor examined both the veteran and the claims folder.  
This makes Dr. Medina's report the most broad based and hence 
the most probative.  He diagnosed a dysthymic disorder.  He 
explained that the diagnosis was justified by the presence of 
a depressed mood both by subjective account and observations 
by others, present for at least 2 years but apparently a much 
longer time.  He noted that there have been no superimposed 
episodes of major depression disorder.  There have been no 
signs of schizophrenia or delusional disorder.  The symptoms 
cause clinically significant distress and impairment in 
social, occupational, and other areas of functioning.  

The Board notes the other diagnoses.  One of the earliest of 
record is an November 1993 diagnosis given at the Grady 
Memorial Hospital, of depressive disorder, NOS (not otherwise 
specified).  Since a dysthymic disorder is a type of 
depressive disorder, this and similar diagnoses are 
consistent with Dr. Medina's formulation.  

There are also diagnoses of another depressive disorder, 
major depression.  As Dr. Medina noted in discounting this 
diagnosis, major depressive disorder is characterized by 
episodes of depression and the record here shows continuous 
depression, rather than episodes.  

The record also contains diagnoses of post-traumatic stress 
disorder.  These appear primarily in VA clinical notes and 
are not the product of a thorough psychiatric workup.  When 
VA did a thorough work-up, the result was Dr. Medina's 
opinion.  Thus, we find that Dr. Medina's opinion, backed by 
examination of the veteran, examination of the file, and a 
detailed 5 page report, provides a preponderance of evidence 
that the correct diagnosis for the veteran's current 
psychiatric disability is a dysthymic disorder.  

Disease or Injury in Service  The service medical records do 
not contain a diagnosis of a dysthymic disorder or other 
acquired psychiatric disability during service.  There is no 
competent evidence of psychiatric disability before service 
and the veteran is presumed to have been in sound condition 
when she was examined, accepted and enrolled for service.  
38 U.S.C.A. § 1111 (West 2002).  Her psychiatric status was 
normal when she was examined for service in June 1977.  

She entered active service in March 1978.  There is no record 
of any relevant problem for over two years.  In June 1980, 
she was climbing on "helo" as part of her line duties when 
she froze and had to be coaxed down.  It was reported that 
she had a life long fear of climbing, but was okay on bridges 
or in tall buildings.  

The veteran requested a consultation.  The June 1980 referral 
noted her fear of heights, that she had been climbing as part 
of maintenance training, froze and had to be coaxed down.  
She also had problems recently with stress and anxiety.  The 
provisional diagnosis was a situational anxiety reaction, 
possible agoraphobia.  

In July 1980, the consultant noted that the veteran described 
her principle problem as difficulty in getting along with her 
superiors.  Talking back, sometimes crudely with a great deal 
of heat.  She acknowledged acrophobia from childhood.  The 
examiner did mental status examination and psychological 
testing.  The summary was that the veteran was mildly 
socially withdrawn.  She had a passive-aggressive pattern of 
adjustment.  Her chief problem was an inability to get along 
in the context of authority.  Secondary problems were 
headaches, acrophobia, and obesity.  The diagnostic 
impression was an immature personality.  

In her sworn testimony at an RO hearing in November 1997, the 
veteran reported that she had an emotional breakdown in 
October 1980.  The service medical records do not contain a 
record of emotional problems at that time.  She did not 
testify of a rape in service, although she later made 
statements to the effect that she was raped by unknown 
assailants during mechanical training, early in service.  The 
rape was not reported.  The service medical records do not 
contain any information on the rape.  The service personnel 
records do not reflect any significant decrease in 
performance.  There are no corroborating statements from 
others.  

There was a traumatic acrophobic incident when the veteran 
was climbing as part of her duties and apparently froze and 
had to be coaxed down.  Further, a consultant found symptoms 
which he felt indicated a personality disorder.  Thus, the 
service records show that the veteran manifested psychiatric 
symptoms in service.

Nexus  After examining the veteran for VA, Dr. Medina 
concluded that there was no Axis II personality disorder.  He 
explained that personality symptoms could be accounted for by 
the maladjustment imposed by the dysthymic disorder.  The 
doctor commented that "immature personality" (and other 
closely related labels the veteran was given) in service may 
have simply been related to early depressive symptoms.  

On one hand, the consultant who examined the veteran in 
service felt she had a personality disorder.  On the other 
hand, the psychiatrist who examined the veteran recently 
concluded that the veteran did not have a personality 
disorder but that the symptoms she manifested in service may 
have been early depressive symptoms.  The consultant who saw 
the veteran during service actually dealt with the veteran 
personally at that time and did tests including a personality 
inventory.  However, Dr. Medina has the benefit of a 
longitudinal review of the file.  Giving the veteran the 
benefit of the doubt, the Board concludes that the symptoms 
noted in service were early manifestations of her depressive 
disorder.  

As the evidence establishes a current disability of dysthymic 
disorder, and connects the current disability to 
manifestations during service, the Board finds that service 
connection is warranted for the dysthymic disorder.


ORDER

Service connection for a dysthymic disorder is granted.  


	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

